Citation Nr: 0720271	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected granulomatous disease of the lungs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1953 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO decision, which 
denied service connection for COPD. 

The Board notes the age and health of the veteran and 
requests that this remand be handled in a particularly 
expeditious manner. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the claim. 

The veteran alleges that his currently diagnosed COPD is 
aggravated by his service-connected granulomatous disease of 
the lungs. 

The veteran was afforded a VA examination in February 2005 to 
determine the nature and etiology of his disability.  The 
examiner diagnosed the veteran with very severe COPD.  She 
opined that it is not likely that the service-connected 
granulomatous lung disease caused his current COPD because 
granulomatous lung disease does not cause obstructive lung 
disease.  See VA examination report, February 2005.  The 
veteran argues, however, that this opinion is insufficient as 
it does not address the issue of whether the veteran's 
service-connected granulomatous disease or diabetes mellitus 
aggravated his COPD.  See 38 C.F.R. § 3.310.  

Other evidence of record has been submitted which addresses 
the issue of aggravation.  In 2003, a VA examiner stated that 
he was unable to say what, if any, contribution the old 
granulomatous disease had on the COPD.  See VA treatment 
record dated in September 2003.  In 2004, a private physician 
stated that there is a probable connection between the old 
granulomatous disease and the veteran's current COPD.  See 
January 2004 letter from P.K.P., M.D.  Later that same year, 
another private physician stated that the granulomatous 
disease significantly affects the veteran's lung disease.  
See Tomlinson Family Practice treatment record dated in 
August 2004.  Unfortunately, while the aforementioned 
evidence addresses the issue of aggravation, it does not 
provide an adequate basis on which to render a decision as a 
supportive rationale is lacking.

This issue must be remanded as there is insufficient evidence 
to decide the case.  38 C.F.R. § 3.159(c)(4).  On remand, an 
opinion should be obtained regarding the issue of 
aggravation.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that if medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination). 

As the veteran continues to complain of lung problems, recent 
treatment records must be obtained as well.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim of 
service connection for COPD, on a 
secondary basis to include aggravation.  
The notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to this claim that 
he has in his possession, and should 
provide information as to effective dates 
and assigned ratings.  

2.  The RO/AMC should contact the veteran 
and request that he identity all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have treated 
his respiratory problems since service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.
 
3.  The RO/AMC should obtain all VA 
treatment records from the Lawton VAMC for 
his COPD from 2004 to the present.  

4.  After obtaining the above records, to 
the extent possible, an opinion from a VA 
physician should be rendered based on the 
evidence of record.  The claims file 
should be provided to the physician for 
review, and the examiner should note that 
it has been reviewed. 

After reviewing the file, the physician 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's COPD is the result of a disease 
or injury in service OR has been caused or 
aggravated by service-connected 
granulomatous disease or diabetes 
mellitus.  

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

This opinion should be based on the 
evidence of record unless it becomes 
critical for the physician to examine the 
veteran in order to render an accurate 
opinion.  Thereafter, an attempt should be 
made to examine the veteran. 

5.  Then, the RO/AMC should readjudicate 
the claim.  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, which 
includes a discussion of the issue of 
secondary service connection, with 
citation to 38 C.F.R. § 3.310, as amended 
in September 2006 (i.e., to provide for 
secondary service connection based on 
aggravation).  After the veteran has been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other  



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).

